DETAILED ACTION
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1. The terminal disclaimer filed on May 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,556,020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the double patenting rejections over U.S. Patent No. 10,556,020 are hereby withdrawn.
2. The claim amendments filed on May 26, 2022 remove outstanding issues that remained rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the last Office action mailed on October 26, 2022. 
Accordingly, the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are hereby withdrawn.
In view of the foregoing, all rejections maintained in in the last Office action mailed on October 26, 2022 are withdrawn thus this application is in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 27, 65-73, and 75 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635